DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/584,186, filed 5/2/2017 (now Abandoned), which claims continuation priority to U.S. Patent Application No. 14/259,581 (now patent No. 9,639,887), filed on 04/23/2014.

Information Disclosure Statement
The two IDSs submitted on 5/26/2020 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 1/12/2022 with the After Final Consideration Program Request, have been entered.
Claim 1 was amended and claims 4 and 10-18 were canceled. 
Claims 1, 7, and 8 have been amended by Examiner’s Amendment below. 
The TITLE has been amended by Examiner’s Amendment below. 
Claims 1-3 and 5-9 are currently pending in this application and have been allowed.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Stuart H. Mayer on 1/28/2022.

The application has been amended as follows: 

IN THE TITLE

METHOD FOR IN-STORE OBJECT HIGHLIGHTING BY A REAL WORLD USER INTERFACE

IN THE CLAIMS

1. (Currently Amended)  A method for selecting and obtaining information about objects while shopping using a mobile device and multiple monitoring cameras which are located on shelves or a ceiling of a physical retail store, comprising: 
transmitting, by [[a]]the mobile device, a code to control access to a nearby network device, the nearby network device being a store server;
identifying, by the store server, a user of the mobile device by the code or by the mobile device; 
detecting, by one or multiple of the monitoring cameras located on the shelves or the ceiling, an indication that an object has been picked up by the user;
physical retail store using object recognition analysis to identify the object;
adding the identified object to a user list and sending an indication or notification of the identified object to an aggregating server, the indication or notification including a price of the identified object; 
wherein the user list constitutes a shopping list of products to purchase; 
causing a purchase transaction of objects on the user list passively in a single transaction; 
projecting, by a projector activating a light source within the projector in response to identifying the object, information pertaining to the identified object on a surface of the physical retail store viewable by the user, the information including a virtual button selectable by gesture detection;
analyzing, by the store server, an image detecting that the user, via gesture, is selecting the virtual button; and 
updating, by the projector in response to the gesture detection selection, the projected information to include additional information about the identified object.

7. (Currently Amended) The method of claim 1, further comprising: 
a. receiving a location of [[a]]the user; 
b. pre-loading data about the objects in or corresponding to the location, 
c. such that if the identified object corresponds to one of the pre-loaded objects in the location, data about the identified object is retrieved in a more rapid manner than in the absence of the pre-loading.

the location is performed at least in part using GPS, triangulation using WiFi transmitters, RFID, or a combination. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards selecting and obtaining information about objects while shopping using a mobile device and multiple monitoring cameras which are located on shelves or a ceiling of a physical retail store. Independent claim 1 teaches the novel and non-obvious features of:
transmitting, by the mobile device, a code to control access to a nearby network device, the nearby network device being a store server;
identifying, by the store server, a user of the mobile device by the code or by the mobile device; 
detecting, by one or multiple of the monitoring cameras located on the shelves or the ceiling, an indication that an object has been picked up by the user;
analyzing, by the store server, the object against a database of objects in the physical retail store using object recognition analysis to identify the object;
adding the identified object to a user list and sending an indication or notification of the identified object to an aggregating server, the indication or notification including a price of the identified object; 
wherein the user list constitutes a shopping list of products to purchase; 
causing a purchase transaction of objects on the user list passively in a single transaction; 
projecting, by a projector activating a light source within the projector in response to identifying the object, information pertaining to the identified object on a surface of the physical retail store viewable by the user, the information including a virtual button selectable by gesture detection;
analyzing, by the store server, an image detecting that the user, via gesture, is selecting the virtual button; and 


The Examiner notes the detecting, by one or multiple of the monitoring cameras located on the shelves or the ceiling, an indication that an object has been picked up by the user, analyzing, by the store server, the object against a database of objects in the physical retail store using object recognition analysis to identify the object, projecting, by a projector activating a light source within the projector in response to identifying the object, information pertaining to the identified object on a surface of the physical retail store viewable by the user, the information including a virtual button selectable by gesture detection, analyzing, by the store server, an image detecting that the user, via gesture, is selecting the virtual button, and updating, by the projector in response to the gesture detection selection, the projected information to include additional information about the identified object especially distinguishes the claimed invention from the prior art. 
While selecting and obtaining information about objects while shopping using a mobile device and multiple monitoring cameras which are located on shelves or a ceiling of a physical retail store is known, the specification of transmitting, by the mobile device, a code to control access to a nearby network device, the nearby network device being a store server; identifying, by the store server, a user of the mobile device by the code or by the mobile device; detecting, by one or multiple of the monitoring cameras located on the shelves or the ceiling, an indication that an object has been picked up by the user; analyzing, by the store server, the object against a database of objects in the physical retail store using object recognition analysis to identify the object; adding the identified object to a user list and sending an indication or notification of the identified object to an aggregating server, the indication or notification including a price of the identified object; wherein the user list constitutes a shopping list of products to purchase; causing a purchase transaction of objects on the user list passively arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The following reference has been identified as the most relevant prior art to the claimed invention(s). Kumar et al. (US 2015/0019391 A1 [previously recited]) discloses tracking and identifying the removal of items by a user in a store using cameras using object recognition analysis, adding the identified object to a user list, purchasing the objects on the user list, displaying information pertaining to the identified objects to the user, and enabling the user to obtain additional information about the identified object by pressing a button. Elliott (US 2010/0262554 A1 [previously recited]) discloses providing a total price for products currently on the shopping list from the product database record. Osterhout et al. (US 2014/0063055 A1 [previously recited]) discloses analyzing images for gestures in order to identify and interpret the gesture as a command instruction to manipulate content for display such as selecting a button. Bonner et al. (US 2013/0176398 A1) discloses using a projector in a store to project information regarding products to a user. Argue et al. (US 2014/0214628 A1) discloses identifying a product, adding the identified product to a shopping list when a user makes a gesture, projecting graphics upon the view of the individual using a head-mounted display and augmentation, transmitting, by the mobile device, a code to control access to a nearby network device, the nearby network device being a store server; identifying, by the store server, a user of the mobile device by the code or by the mobile device; detecting, by one or multiple of the monitoring cameras located on the shelves or the ceiling, an indication that an object has been picked up by the user; analyzing, by the store server, the object against a database of objects in the physical retail store using object recognition analysis to identify the object; adding the identified object to a user list and sending an indication or notification of the identified object to an aggregating server, the indication or notification including a price of the identified object; wherein the user list constitutes a shopping list of products to purchase; causing a purchase transaction of objects on the user list passively in a single transaction; projecting, by a projector activating a light source within the projector in response to identifying the object, information pertaining to the identified object on a surface of the physical retail store viewable by the user, the information including a virtual button selectable by gesture detection; analyzing, by the store server, an image detecting that the user, via gesture, is selecting the virtual button; and updating, by the projector in response to the gesture detection selection, the projected information to include additional information about the identified object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Bonner et al. (US 2013/0176398 A1) discloses using a projector in a store to project information regarding products to a user.
Reference B of the Notice of References Cited Argue et al. (US 2014/0214628 A1) discloses identifying a product, adding the identified product to a shopping list when a user makes a gesture, projecting graphics upon the view of the individual using a head-mounted display and augmentation, and a message can be projected upon the user’s view prompting an action from the individual, such as prompting an audio input to initiate recording a message related to the product.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625